Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Some of the claim recites “user” some “a basketball player, applicant need to recite either one of such terms.  Also, claim 1, in lines 20-21 recite “wherein said wrist positioner forces a user's non-shooting hand to bend upwards at the wrist” and reiterates same limitations in lines 30-31.  There is no need to repeat the same limitations.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, and 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, what is “to provide direction guidance”?
	With respect to claims 15-18, it is unclear what and how the wrist positioner “urge” a user’s hand at any of the claimed angles? In addition, aside from the claim been so broad and no specific structure was claim with regard to wrist positioner (left side, right side, and s center section, are so broad terms) how one can measure how different users can bend their wrist in the same manner, i.e. urge different user to bend their wrist at such angle?  Also, such angles are in relation to what? 
	Furthermore, no where in applicant’s original disclosure there is any mentioned to any 30 degrees nor 60 degrees, thus the examiner is unclear to what angle/s applicant referred to.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 8-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)1 as anticipated by Bell US D683,414 (“Bell”) or, in the alternative, under 35 U.S.C. 103 as obvious over Bell in view of Whipple US 2,745,116 (“Whipple”).
	As per claim 1, and aid (hand held surfer’s aid/device)(Figs. 1-7) comprising: 
	a disc (Figs. 1-4) including: a front surface (construed as the surface shown in Fig. 4); a back surface (construed as the surface shown in Figs. 1-3); and a first wedge cut-out formed along an outer edge of said shooting disc (Figs. 1 and 3; note also the examiner’s markings hereinafter); and a second wedge cut-out formed along an outer edge of said shooting disc (Figs. 1 and 3; note also the examiner’s markings hereinafter); 
	an adjustable strap (Figs. 1-3; note the description regarding the use of a wrist securement band) ; wherein said adjustable strap is attached to said back surface of said shooting disc and is adapted to receive and hold a hand of a use to said back surface (Fig. 1); a wrist positioner formed along an outer edge of said shooting disc between said first wedge cut-out and second wedge cut-out (Figs. 1 and 3; note also the examiner’s markings hereinafter);

    PNG
    media_image1.png
    907
    899
    media_image1.png
    Greyscale

	 wherein said wrist positioner comprises: a left panel; adapted to contact a left-side portion of the wrist; a right panel adapted to contact a right-side portion of the wrist; and a center panel formed between said left and right side panels and is-adapted to contact of the wrist (Fig. 1 in conjunction to the examiner’s markings hereinafter).

    PNG
    media_image2.png
    994
    901
    media_image2.png
    Greyscale

	With respect to the device as a basketball training aid as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	With respect to the intended use of the device as a shooting disc and to be position to receive and hold a non-shooting hand of a basketball player to said back surface, it is further noted that it has been held that A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	With respect to the first and second wedge cuts for a user's thumb to reside therein as well as wherein said wrist positioner forces a user's hand to bend upwards at the wrist, it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, Bell’s structure is fully capable of performing the same function 
as claimed, since his device is equipped with the same features as the claim subject matter.
	However, if there is any doubt regarding such interoperation and in the hope of expedite prosecution, the examiner notes that such panels and thumb’s wedge cut outs are well known in the art as taught by Whipple (such as arm element 27 (i.e. left, right and center panels) as well as indentations 23 and 24)(Fig. 1; 2:37-54).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bell’s with such panels as well as thumbs’ cut-out wedges as taught by Whipple for the reason that a skilled artisan would have been motivated by Whipple’s suggestions as such designed enhances the effective gripping of the device, which is much desire within such hand held aids.
	As per claim 5, with respect wherein said center panel of said wrist positioner is at an approximate angle of 90 degrees to said back surface of said shooting disc, note the examiner’s marking in conjunction to Bell’s Fig. 1 as marked above, as such panel is in such angle to the back surface (e.g. Fig.3); also Note Whipple’s Fig. 1 as the center panel (of element 27) is in such angle.  
	As per claim 6, although the prior art is not specific regarding wherein said center panel of said wrist positioner is formed at an approximate 45 degree angle to said back surface of said shooting disc, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bell (or Bell – Whipple) in such dimension  for the reason that a skilled artisan would have been motivated in forming the optimize hand held device including such angle, discover by routine experimentation, to insure a firm and safe holding of the device while in use.  
	Note: the examiner acknowledged that Bell is not specific regarding such limitations; however, since the above rejection is also in the alternative obvious under 35 USC 103, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by adding another obviousness section. 
	As per claim 8, Bell discloses wherein said shooting disc further includes a rim portion formed around said shooting disc circumference and extending towards said shooting disc back surface (Figs. 1 and 2).  
	As per claim 9, with respect to wherein said adjustable strap is formed as two strap portions releasably connected to one another at respective distal ends via respective hook and loop fasteners, note Whipple’s Fig. 3 and 2:63-71 as the adjustable strap 38.
	Also, if there is any doubt regard Whipple’s straps, the examiner asserts that such adjustable strap is well known and obvious to include to insure an easy adjustment of the strap to fit different users sizes.
	Again, as the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by adding another obviousness section. 

	As per claim 10, Bell discloses wherein said front surface of said shooting disc is formed having a smooth surface (Fig. 4).  
	As per claim 11, Bell discloses wherein said shooting disc is formed having a substantially circular shape (Figs. 1, 3 and 4).
	As per claim 14, since the claim’s limitations are very similar to claim 1, the examiner states that claim 14 is rejected over Bell and/or in view of Whipple for the same  reasons discussed above with respect to claim 1.It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.  
	As per claims 15-18, with respect to wherein said wrist positioner is shaped to urge a user's non-shooting hand to bend upwards at an approximate 30 degree angle (claim 15), wherein said wrist positioner is shaped to urge a user's non-shooting hand to bend upwards at an approximate 45 degree angle (claim 16), wherein said wrist positioner is shaped to urge a user's non-shooting hand to bend upwards at an approximate 60 degree angle (claim 17), wherein said wrist positioner is shaped to urge a user's non-shooting hand to bend upwards at an approximate 90 degree angle (claim 18) as mentioned above the examiner is not so clear what is applicant sought to claim.
	To the best of his understanding the examiner construed the angle of the positioner in such angles relative to the disc (similar to claim 6), and to that end it is noted that it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Bell (or Bell – Whipple) in such dimension  for the reason that a skilled artisan would have been motivated in forming the optimize hand held device including such angle/s, discover by routine experimentation, to insure a firm and safe holding of the device while in use. 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (or Bell and Whipple) as applied to claim 1 above, and further in view of Marttello US D364,951 (“Marttello”).
	As per claim 2, Bell is not specific regarding wherein said front surface of said shooting disc includes a plurality of markings thereon.
	However, in a similar field of aiding devices, Marttello discloses wherein said front surface of said shooting disc includes a plurality of markings thereon (Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bell’s wherein said front surface of said shooting disc includes a plurality of markings thereon as taught by Marttello for the reason that a skilled artisan would have been motivated merely as user’s preference/user’s choice for pleasing appearance.
	With regard to the intended use of the markings as to provide direction guidance ,note the examiner discussion above with respect to claim 1, whereas intended used, by itself, it is not such that accorded much patentability.  
	Furthermore, the markings, are nothing more than printed matter, and in that regard it is noted that it has been held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336,1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381,1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").  
	As per claim 3, Marttello discloses wherein said plurality of markings are formed as spaced lines (Fig. 1)
	As per claim 4, wherein both of said spaced elongated ARC lines are formed as straight lines and are parallel to one another 
	As per claim 4, Marttello discloses wherein both of said spaced lines are formed  parallel to each another (Fig. 1).
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K/Examiner, Art Unit 3711                                                                                    10/20/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711